      Case 2:20-cv-01380-JTM-JVM Document 33 Filed 07/26/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


FERNANDO GONZALES, ET AL                                         CIVIL ACTION



VERSUS                                                           NO: 20-1380



BRUNOINC. D/B/A                                                  SECTION: H
METROWIDE APARTMENTS,
LLC

                              ORDER AND REASONS
       Before the Court is Defendants Joshua Bruno and Metrowide
Apartments, LLC’s Motion to Dismiss for Failure to State a Claim (Doc. 23).1
For the following reasons, the Motion is GRANTED.


                                    BACKGROUND
       Plaintiffs Fernando Gonzales and Marcos Garcia bring this action on
behalf of themselves and those similarly situated against Defendants
Metrowide Apartments, LLC (“Metrowide”) and Joshua Bruno (collectively
“Defendants”) for unpaid overtime pursuant to the Fair Labor Standards Act


1Defendants’ Motion is titled “Motion to Dismiss for Failure to State a Claim and Insufficient
Process.” In the Motion, however, Defendants do not raise any argument related to
insufficient process. Accordingly, the Court construes the Motion as one solely for failure to
state a claim under Federal Rule of Civil Procedure 12(b)(6).
                                              1
      Case 2:20-cv-01380-JTM-JVM Document 33 Filed 07/26/21 Page 2 of 6




(“FSLA”).2 Metrowide is a real estate investment and development company
specializing in the development and management of multi-family and
commercial properties in and around New Orleans, Louisiana. Defendant
Joshua Bruno is the alleged member-manager of Metrowide. In their Amended
Collective Action Complaint (“the Complaint”), Plaintiffs allege that, in their
work for Defendants as hourly landscapers and maintenance workers at
Defendants’ properties, they regularly worked in excess of 40 hours per week
without receiving the one and one-half times pay they are owed under the
FLSA.
       Now before the Court is Defendants’ Motion to Dismiss for Failure to
State a Claim under Federal Rule of Civil Procedure 12(b)(6). In the Motion,
Defendants ask the Court to dismiss Plaintiffs’ Complaint for failure to
adequately allege “enterprise coverage” as required to state a claim under the
FLSA. Plaintiffs oppose the Motion.


                                 LEGAL STANDARD
       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim to relief that is plausible on its face.”3 A claim is
“plausible on its face” when the pleaded facts allow the court to “draw the
reasonable inference that the defendant is liable for the misconduct alleged.”4
A court must accept the complaint’s factual allegations as true and must “draw




2  29 U.S.C. § 201, et seq.
3 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)).
4 Id.



                                              2
      Case 2:20-cv-01380-JTM-JVM Document 33 Filed 07/26/21 Page 3 of 6




all reasonable inferences in the plaintiff’s favor.”5 However, the Court need not
accept as true legal conclusions couched as factual allegations.6
       To be legally sufficient, a complaint must establish more than a “sheer
possibility” that the plaintiff’s claims are true.7 “A pleading that offers ‘labels
and conclusions’ or ‘a formulaic recitation of the elements of a cause of action’’’
will not suffice.8 Rather, the complaint must contain enough factual allegations
to raise a reasonable expectation that discovery will reveal evidence of each
element of the plaintiff’s claim.9


                                 LAW AND ANALYSIS
       “The FLSA guarantees overtime pay to employees engaged ‘in the
production of goods for commerce’ (‘individual coverage’) or ‘employed in an
enterprise engaged in commerce or in the production of goods for commerce’
(‘enterprise coverage’).”10 “Either individual or enterprise coverage is enough
to invoke FLSA protection,” and plaintiffs have the burden of demonstrating
that such coverage exists.11 At issue in resolving the instant Motion is whether
Plaintiffs have sufficiently pleaded the existence of enterprise coverage.
       To establish enterprise coverage, a plaintiff must show that the
enterprise: (1) “has employees engaged in commerce or in the production of
goods for commerce, or . . . has employees handling, selling, or otherwise

5 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
6 Iqbal, 556 U.S. at 678.
7 Id.
8 Id. at 678 (quoting Twombly, 550 U.S. at 555).
9 Lormand, 565 F.3d at 255–57.
10 Martin v. Bedell, 955 F.2d 1029, 1032 (5th Cir. 1992) (citing 29 U.S.C. § 207(a)(1))

(emphasis omitted).
11 Id; Mejia v. Bros. Petroleum, LLC, No. CIV.A. 12-2842, 2015 WL 3619894, at *4 (E.D. La.

June 9, 2015) (citing Sobrinio v. Med. Ctr. Visitor’s Lodge, 474 F.3d 828, 829 (5th Cir. 2007)).


                                               3
      Case 2:20-cv-01380-JTM-JVM Document 33 Filed 07/26/21 Page 4 of 6




working on goods or materials that have been moved in or produced for
commerce by any person” and (2) has at least $500,000 in “annual gross sales
or business done.”12 The statute defines “commerce” as “trade, commerce,
transportation, transmission, or communication among the several States or
between any State and any place outside thereof.”13
       In its Motion to Dismiss, Defendants contend that Plaintiffs’ Complaint
merely recites the statutory definition of enterprise coverage and is thus
insufficient to invoke FLSA coverage. Specifically, Defendants argue that
Plaintiffs have failed to sufficiently allege facts related to the first element of
enterprise coverage—that Defendants have employees engaged in or handling
commerce as defined by the FLSA (i.e. interstate commerce). The Court agrees.
       In reviewing the Complaint, the Court finds that Plaintiffs have failed
to provide facts that show that there is more than a “sheer possibility” that
Plaintiffs were employed by Defendants in an enterprise engaged in interstate
commerce.14 Plaintiffs’ Complaint alleges that “[a]t all times relevant to this
action, Defendants have been an enterprise with employees engaged in
commerce or in the production of goods for commerce, and/or with employees
handling, selling, or otherwise working on goods or materials that have been
moved in or produced for commerce by any person.”15 The only facts pleaded to
support this assertion are that the Defendants have “ten years of experience
in the Gulf South Region” and provided “housing for temporary workers who
have flocked to New Orleans to aid in the area’s rebuilding.”16 While these facts


12 29 U.S.C. § 203(s)(1). See Molina-Aranda v. Black-Magic Enters., L.L.C., 983 F.3d 779, 786
(5th Cir. 2020).
13 29 U.S.C. § 203(b).
14 Doc. 21 at 3-4.; Iqbal, 556 U.S. at 678.
15 Doc. 21 at 4.
16 Id. at 3.



                                             4
      Case 2:20-cv-01380-JTM-JVM Document 33 Filed 07/26/21 Page 5 of 6




make it possible that the Defendants may be engaged in interstate commerce,
they lack the specificity required to properly invoke FLSA coverage.
       In their Opposition, the Plaintiffs cite a series of Fifth Circuit cases
emphasizing the broad and liberal construction of “commerce.”17 For example,
Plaintiffs rely on the Fifth Circuit’s recent case in Molina-Aranda v. Black
Magic Enterprises, LLC, wherein the Court found sufficient the plaintiffs’
allegations that the defendants engaged in enterprise coverage “by employing
more than 11 drivers and hauling water, sand, gravel[,] and construction and
oilfield equipment both interstate and intrastate,” as well as by “handling,
selling, or otherwise working on goods or materials (such as heavy trucks, fuel
and equipment) that have been moved in or produced for commerce by any
person.”18 In so holding, the Molina-Aranda Court reasoned that the plaintiffs
had identified materials that “had potentially been moved in commerce before
being handled by [the employer] and its employees.”19 In contrast, Plaintiffs’
Complaint lacks such specific allegations that connect Defendants or their
employees to interstate commerce, and they only provide such facts for the first
time in their Opposition.


17  See Walling v. Jacksonville Paper Co., 317 U.S. 564, 571 (1943) (“The fact that all of
respondent’s business is not shown to have an interstate character is not important. The
applicability of the Act is dependent on the character of the employees’ work. If a substantial
part of an employee’s activities related to goods whose movement in the channels of interstate
commerce was established by the test we have described, he is covered by the Act.” (citations
omitted)).
18 Molina-Aranda, 983 F.3d at 786–87.
19 Id. at 787. The Molina-Aranda Court further explained that “[i]t is also plausible that some

or all of these items had travelled interstate at some point in their life cycle. Texas is a large
state with considerable industrial capacity, but it does not stretch the definition of plausible
for Plaintiffs to allege that at least some of the raw materials and machinery that they
handled came from beyond Texas’s borders. Importantly, Plaintiffs will have to provide proof
of these allegations at the summary judgment or trial stage (after they have had a chance to
conduct discovery), but they are not required to provide further details than they have at this
stage.” Id. at 788.

                                                5
      Case 2:20-cv-01380-JTM-JVM Document 33 Filed 07/26/21 Page 6 of 6




       When granting a motion to dismiss, a district court should freely grant
leave to amend the complaint unless amendment would be futile.20 Here, the
arguments and factual allegations raised in Plaintiffs’ Opposition make it
likely that the Complaint’s deficiencies can be remedied through amendment.
Accordingly, Defendants’ Motion is granted, and Plaintiffs are ordered to
amend their Complaint within 21 days to include specific factual allegations
demonstrating the existence of FLSA coverage.


                                     CONCLUSION
       For the foregoing reasons;
       IT IS ORDERED that Defendants’ Motion to Dismiss for Failure to
State a Claim (Doc. 23) is GRANTED.
       IT IS FURTHER ORDERED that Plaintiff shall amend their
Complaint within twenty-one (21) days of this Order or risk dismissal.


                          New Orleans, Louisiana this 23rd day of July, 2021.




                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




20See, e.g., United States ex rel. Steury v. Cardinal Health, Inc., 625 F.3d 262, 270 (5th Cir.
2010).

                                              6
